          Case 2:18-bk-21368-BR                     Doc 22 Filed 12/11/18 Entered 12/11/18 16:00:33                                       Desc
                                                      Main Document Page 1 of 2

                                                                               FOR COURT USE ONLY
 Michael P. Mora (Ill. Bar No. 6199875)
 Federal Trade Commission
 600 Pennsylvania Ave., NW, Mailstop CC-9528
 Washington, D.C. 20580                                                                                    FILED & ENTERED
 (202) 326-3373 (tel.); (202) 326-3197 (fax)
 E-Mail: mmora@ftc.gov
                                                                                                                   DEC 11 2018
 Stacy R. Procter (CA Bar No. 221078) (Local Counsel)
 Federal Trade Commission                                                                                    CLERK U.S. BANKRUPTCY COURT
 10990 Wilshire Boulevard, Suite 400                                                                         Central District of California
                                                                                                             BY fortier    DEPUTY CLERK
 Los Angeles, CA 90024
 (310) 824-4300, x4343 (tel.), (310) 824-4380 (fax)
 sprocter@ftc.gov

 Attorneys for: Federal Trade Commission

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:18-bk-21368-BR

 ERIC WEST                                                                     CHAPTER: 7

 and

 KAY WEST
                                                                Debtor(s)
                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]
                                                                Plaintiff(s)
                                      vs.



                                                                                         [No hearing required per LBR 2090-1(b)(6)]
                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case and related
    adversary proceedings: Michael P. Mora, counsel for Federal Trade Commission




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
          Case 2:18-bk-21368-BR                     Doc 22 Filed 12/11/18 Entered 12/11/18 16:00:33                                       Desc
                                                      Main Document Page 2 of 2




      Payment of the admission fee is waived since applicant is an attorney for an agency of the United States Government.


###




                   Date: December 11, 2018




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
